 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Baking Company, Inc. and Isidro Palo-mares. Case 21 CA 16229January 25, 1979DECISION AND ORDERBY MEMBERS PENE.I.O. MURPItY. AND TRIt.SDALEOn September 1, 1978, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, International BakingCompany, Inc., Vernon, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dr Wall Products, In.. 91NLRB 544 (1950). enfd. 188 F.2d 362 (3d (ir. 1951). We hase carefull'examined the record and find no basis for reversing his findings2 We agree with the Administrative Law Judge's conclusion that Respon-dent did not violate Sec. 8(a)(3) and I) by discharging employees J (arril-lo. .Carrillo, Pedraza, and Palomares. We, however, specifically disa.oI;his reliance, in support of this conclusion. upon the fact that the other 18employees discharged by Respondent during the same period were n in-cluded within the complaint. Elm Hill Mearurs f Oenshoro, Inc. 205 NI.RB285. 294 11973).Further, with respect to Palomares. we note that the record discloses thehe was issued a document by the Immigration and Naturalization Servicebearing the indication "Employment Authorized " Even assuming. arruen-do. that this document was presented by Palomares to Respondent's icePresident Mani in November 1977, we find that a different result is notwarranted here in iew of the Administrative aw Judge's finding. withwhich we agree, that there was no work available for Palomares at that time.240 NLRB No. 43APPENDIXNo ICE To EPLOY ESPOsTED) BY ORDER OF HENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we haveviolated the National Labor Relations Act and hasordered us to post this notice.The Act give employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of any such ac-tivities.WE WILL NOT discourage membership in Bak-ers Union, Local 37, or any other labor organi-zation, by interrogating our employees concern-ing their union activities, offering our employeeseconomic and other benefits in order to inducethem to inform on their fellow workers concern-ing union activity, threatening our employeeswith discharge in order to discourage their unionactivity, and creating the impression that we areengaging in surveillance of their union activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights to self-organization.to form, join, or assist labor organizations, in-cluding the above-named organization, to bar-gain collectively through representatives of theirown choosing, to engage in concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection, or to refrain from anyand all such activities.INrERNAIIONAI. BAKIN(; COMPANY. INC.DECISIONSTATEMENT OF THE CASERUSSELL L STEVENS., Administrative Law Judge: Thismatter was heard in Los Angeles, California, on May 2, 3.and 4 and June 13, 1978.1 The complaint,2issued on Janu-ary 27. 1978, is based upon a charge filed December 2 by'All dates hereinafter are 1977, unless stated to be otherwiseAs .iended at trial. to make minor corrections. INTERNATIONAL BAKING COMPANY231Isidro Palomares., an individual. The complaint allegesthat International Baking Company, Inc. (Respondent),violated Section 8(a)( I) and (3) of the National Labor Re-lations Act, as amended (Act).All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofGeneral Counsel and Respondent.Upon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FIN,)IN(iS of FA(II Jt RISI)I( IIO()NAt all times material herein. Respondent. a Californiacorporation. has been engaged in the manufacture andsale, at wholesale, of bakery products and has operated afacility located in Vernon. California. In the normal courseand conduct of its business operations. Respondent annu-ally sells and ships goods and products valued in excess of$50,000 directly to customers located outside the State ofCalifornia.I find that Respondent is. and at all times materialherein has been, an employer engaged in commerce and ina business affecting commerce. within the meaning of Sec-tion 2(6) and (7) of the Act.11 THE AB()R OR(iANIZ1AON INVOIVII)Bakers Union, I.ocal 37 (Union). is, and at all times ma-terial herein has been. a labor organization within themeaning of Section 2(5) of the Act.III tifI Al ii( (ill) I Ni IR IABOR P'RA(I IBackgroundRespondent's bakery operation in Vernon. California ishoused in a building of approximatel' 35.000 square feet insize, with three departments. i:. drivers, bakery., and of-fice. The bakery department produces several items ofbread and pastry. but the principal product. and the oneprimarily involved herein, is pita bread. Pita bread is aMiddle Eastern food product which requires several opera-tions. The dough first is mixed in large vats, and then di-vided and placed on a proofer. where it is allowed to restfor a period of time. The dough then is spread into a largewafer on a sheeter, and again allowed to set. The wafersthen are baked in an oven and permitted to cool, afterwhich they are packed for shipment. The entire operation,from mixing the dough to packaging. is done on a produc-lion line approximately 200 feet in length, using conveyorbelts to move the product from one operation to the next.After the product is packaged, it is transferred to the ship-ping department truck for delivery to customers. At timesAll indiidual s are referred Iio hrein hb their ilst n;lnlcrelevant herein, the pita bread line was operated on twoshifts, from 8 p.m. to 4 a.m., and from 4 a.m. to noon. Eachshift had 12 employees on the line, plus I employee whowas a janitor. The line used one dough mixer, one divider.two sheeters. one on the oven, and six packagers. One per-son acted as relief for employees who temporarily left theline. In addition to the pita bread line. the bakery depart-ment had a bagel division. a baklava pastry division, and itmuffin-Hawaiian bread division, all of which operated sep-aratelk from the pita bread line and which had differentemployees.In July 1977. Respondent had approximatel\ 32 emplo,-ees in the bakery department. approximatel i10 office em-ployees,4plus approximately 20 drivers. Respondent'schairman of the board is Jack Mani. The president isMani's son Simon Mani. and the vice president is anotherson, Daniel Mani. The controller is Maurice Manl. who isJack's brother. At times relevant herein. Daniel Mani su-pervised the production facility. including drivers, and hemaintained an office within the plant.' He reported to Si-mon Mani. General manager at that time was Jack Khash-ou. Hattem Safar worked a split shift and supervised bothshifts of the pita bread line. as well ais all other bakersoperations. Safar usually worked from midnight until ap-proximately 8 or 10 a.m., and Mani usualll worked fromapproximately 9 a.m. to 9 p.m., with some time off duringthe day. Safar also maintained an office within the produc-tion area. next to that of Mani, which he shared ithKhashou.6The production floor was visible through glasswalls in the offices of Mani. Safar and Khashou. GeorgeKurkjian formerly worked for Respondent and left in Sep-tember 1976. He returned at the beginning of September1977 ias plant manager. Counsel stipulated that Kurkjian isa supervisor within the meaning of the Act.On May 2 or 3. Ruby Ocho;a business aent for thelUnion. talked with four of Respondent's employees aboutthe possibility of organizing the emloees. The four withwhom he talked were Jesus (arrillo. C(idriano Hernandez,Silbiano Carrillo., and Rueda. The employees expressed aninterest in the Union. and a meeting later was held withemployees in Hernandez' home, on May 28 or 29. .1. Carril-i.. S. Carrillo. and one other employee signed union au-thorization cards at the meeting. A second meeting washeld on June 14 or 15. attended bh Hernandez. the twoCarrillos. Jose ouis Tapia. and one or two other emplo-ees. A third meeting was held approximately JulN 15. at tIhunion hall, attended by Hernandez. the two Carrillos. andTapia. Approximately August 5. Palomares. lernrandez, S.Carrillo. and one or two other employees met with Ochoain the latter's office, at which time three more authoriza-tion cards were signed. Ochoa received a total of 10 au-Repondeni hs .dichIcrer depolt in Sin I rnic, emplolng ,ni Irlscr,\11 lefcrcinc. hclcll lflcr i.alc I1t 1.1III rfer 1 to ).lnlci \an .Itk.Sillo.n ,rirl \tlildrie c Ln. crc itere insoilscd in Ihe c ontroser,t, I here is no dlptllc ,.iut thec ft Ihal Mani Kh.,hou. .and Siafar aircx1VF\cr ls.rl mmihi [ e i ii c ilC TiimI "I the \tiJ ( irrillo. sorkcd for R lponu dtl under in uistll Illic. (u.lmtn. im5S ( .irrillM srked untder tile 1S1iIMlICe1 llIC il I .idwh Ra tu,. .1 ,i1d S(irrllh, ir h llihcrs 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorization cards signed by employees. No petition for arepresentation election has been filed.Carlos Tellez, an investigator for the United States Im-migration Service, approached Mani sometime betweenAugust 20 and August 31 9 and asked for permission tocome onto Respondent's premises to remove any illegalaliens who may be working there. Sometime after that visitTellez talked on the telephone with Respondent's attorney.and was told that permission to come onto the premiseswould not be granted; that a search warrant would be re-quired. Because only a small number of employees wasinvolved, Tellez did not return or pursue the matter. He didnot advise Mani that he would not return.l0After Tellez' visit, Mani talked with the employees abouttheir immigration status and, commencing in August, be-gan discharging all employees who were illegal entrants. BySeptember 30, all employees who were in the United Statesillegally had been terminated. The total was 22 employeesfrom the plant complement of approximately 40 (plus ap-proximately 20 drivers). No drivers were discharged.Among those discharged, J. and S. Carrillo, Manuel Pedra-za, and Palomares contend they were fired because of theirunion activity.IssuesThe principal issue is whether the four employees namedin the complaint were discharged because of their unionactivity, as they contend, or because they were illegal en-trants, and in the case of J. Carrillo, whether he was firedfor cause, as Respondent contends. Other issues are wheth-er or not Jose Campos is a supervisor, and whether or notCampos violated Section 8(a)( 1) of the Act.A. Campos' Status as an EmployeeAt times relevant herein, Campos worked at the head ofthe pita line on the second shift, mixing dough to be putinto the mixer. Mixing a batch requires approximately 5 to7 minutes, and Campos mixed two batches per hour. Dur-ing the time he was not mixing dough, Campos watchedthe pita line to see that it operated properly. Mani andCampos testified that Campos was a leadman, without su-pervisory authority to act independently. Campos washired in 1975 at $5 per hour and learned how to mix doughafter he was hired. In July 1977. he was earning $6 perhour. The next highest paid employee on the line earned$3.50 per hour. Campos punched a timeclock. J. Carrilloworked next to Campos and put the dough into the mixingmachine. Others on the pita bread line were Pedraza, J.Carrillo, and Patricia Lara. Tapia worked in the packagingarea, and trained new employees in packaging. He earned$2.75 per hour. Mani testified that Tapia was leadman ofthe packaging area on the second shift, and S. Carrillo tes-tified that Tapia was in charge of the packaging area.Campos' counterpart on the first shift was Toledo,'' whoearned $4 per hour in August 19-7, and Tapia's counterpartTellez could not recall the exact date of his visit, hut this lime frame found. based upon lellez' testimon.'i This parabraph is based upon Telle credited testimonSnAlso known as Rico. His full name s Rico oledo Ida.was Palomares, who earned $4 per hour. So far as theirregular duties were concerned, setting aside any superviso-ry considerations, Toledo's work was the same as that ofCampos, and Palomares' work was the same as that ofTapia.S. Carrillo testified that he was hired by Mani, and Manitold him what he was expected to do on the job. Campos"was looking after all the machines to see that they wereworking right, and he made the dough." Tapia was incharge of the employees in the packaging area, and Cam-pos was in charge of Tapia. Mani frequently told Campos"that the worker who would not obey him, that he was tofire him." On one occasion, Campos told an employee. Ra-phael Velasquez, that Velasquez was not doing his jobproperly and that he should go home. Velasquez wenthome and later returned to his job. Frequently during theday, Campos checked the work on the line and watchedthe employees, but S. Carrillo never heard Campos criticizeany employee's work or correct any employee's work.However, Campos often changed employees' work stationson the line. Campos told S. Carrillo that Mani "...hadtold him that I was no longer to go to work," and when S.Carrillo later asked for his final check, he talked with Maniab,ut being fired..Carrillo testified that he was hired in August 1976 byCampos, who showed him what to do when he came toworK. Mani was the "boss" of the bakery, but Campos wasthe "leadman ... in charge of everything." Tapia also wasa leadman but only over the "orders" for bread. J. Carrillowas fired, and when he asked for his final check, he talkedwith Mani about it. However, on many occasions Campostold him that Campos had authority to fire employees. J.Carrillo could recall no specific instance. In August 1977,he heard Campos fire an employee named Raphael be-cause Raphael did not want to work. Raphael returned towork approximately 8 days later. On one occasion. Cam-pos told J. Carrillo to go home but changed his mind andrescinded the order. Campos told J. Carrillo that he hadinstructions from Mani to fire any employee who did notwork well.Pedraza testified that he started working for RespondentS ptember 1, 1974, after being interviewed and hired byMani. He reported to Mani on his first day at work, and hewas instructed in his job by his brother-in-law, who actedin that capacity under Mani's orders. When Kurkjianworked for Respondent, he gave work orders to Pedraza.and when Safar worked for Respondent he, too, gave workorders to Pedraza. When Pedraza worked on the pita breadline in 1977, Campos was his supervisor, or foreman, andCampos also was in charge of all employees who workedon the same shift. Tapia was in charge of the packagingemployees on Pedraza's shift. If employees wanted to gohome early, they obtained permission from Campos. WhenCampos started working for Respondent, he was a man-agement trainee, to learn how to be a baker. Campos wastaught to be a baker by Kurkjian, who then was a part ofmanagement. On one occasion, Pedraza borrowed moneyfrom Respondent, after talking with Mani. Campos some-times changed Pedraza's work station, and Toledo did thesame thing on the second shift, but Campos appeared tohave more authority than Toledo. Campos exercised no INTERNATIONAL BAKING COMPANY233authority over anyone other than employees on the second-shift pita bread line, although if Toledo was late to work,Campos stayed at work long enough to assist the first shift.On one occasion Campos told Pedraza to go home, butKhashou rescinded the order. Both Campos and Maniscolded Pedraza if he did not work properly, and he had tofollow Campos' orders. On one occasion Campos fired Pe-draza but rescinded his own order a moment later. WhenPedraza was fired, Campos called his house on the tele-phone during Pedraza's absence and said Mani instructedPedraza not to come to work. Pedraza went to the bakerythe following day and asked Mani why he had been fired.Lara testified that Campos supervised her work and onon occasion suspended her for I week because she was latein arriving for work. No one other than Campos gave herdirections at work.Tapir testified that Campos supervised all employees onthe second shift of the pita bread line. Tapia did not haveauthority to hire or fire employees or to grant time off. Ifemployees wanted to go home early, they asked Campos orMani for permission. On one occasion when Tapia askedto go home early. Campos gave that permission after talk-ing with Mani. If both Campos and Mani were at work.employees asked Mani for time off, but if Mani was notthere they asked Campos. Campos transferred employeesamong work stations. On one occasion Tapia heard Cam-pos order Pedraza to go home, but the order was rescinded.Campos visited the packaging area several times each dayto check on the employees working there.Palomares testified that he received his instructions fromMani or one of the foremen. When he wanted time off, hegot permission from Mani or Toledo. Toledo was in chargeof the employees on the first shift, although Safar some-times gave instructions to employees. and Toledo transfer-red employees among work stations. Toledo or Mani cor-rected employees if they did not do their work properly.Mani laid Palomares off on September 13. and when heasked to return to work, he talked with Mani. Palomareswas a leadman. with instructions to direct employees pack-aging bread. He did not have authority to transfer employ-ees on work stations.Mani testified that Campos was not a supervisor andSafar was the plant manager of both shifts in August 1977.Mani said he and Safar were the only supervisors and thatCampos. Toledo. Palomares. and Tapia were leadmenwithout authority to hire, fire, adjust grievances, or disci-pline employees. Those four could make recommendationsrelating to employees and to the work of employees, butthose recommendations would not be followed without in-dependent investigation by Mani. Mani's testimony wascorroborated by Kurkjian.Campos corroborated Mani in relating the extent of hisauthority and testified that he never fired or suspended an)employee, except upon Mani's instructions.DiscussionSome indicia of supervisory status are apparent, even inthe testimony of Mani and Campos. (1) Campos frequentlychecked the work of employees during the day and madenecessary corrections. (2) He transferred employees amongwork stations and assigned work to employees. (3) He ini-tialed employees' timecards. (4) He was given paid vaca-tion time, whereas most other employees on the line werenot. 5) If employees became ill, he had authorit, to permitthem to go home. (6) He was hired at $5 per hour. whichwas approximately double the pay of other employees onthe line. and later was raised to $6 per hour. Mani and(ampos contend that Toledo held the same position asC(ampos. yet Toledo earned only $4 per hour in August1977.Mani and Campos explained the foregoing b sayingCampos' duties were those of a leadman: Toledo and Palo-mares received vacation and sick leave: and C(ampos waspaid more than other employees because he was more ex-perienced and skilled. but those arguments are not persua-sive in view of other indicia of C(ampos' status.S. Carrillo testified that he was hired by Campos andthat Velasquez was suspended by Campos. J. Carrillo testi-fied that Campos told him that he. Campos, had authorityto fire employees, and on one occasion Campos suspendedan employee. Respondent contends that Campos could notfire or suspend an employee unless it was upon the instruc-tions of Mani, and, other than the testimony of S. Carrillo.it s clear that no witness was hired or fired by Campos: allwitnesses except S. Carrillo acknowledged that, in discuss-ing their employment or discharge, they talked only withMani. Pedraza and the two Carrillos were not convincingwitnesses. They are not credited unless credit is specificallygiven. Their testimony on this issue is considered biased,unreliable. and self-serving: it is given no weight. However.the testimony of Lara is considered reliable, and she testi-fied that Campos once suspended her because she arrivedlate for work.The pita bread line is the heart of Respondent's business.and it was manned in August 1977 entirely by Mexicannationals, none of whom spoke English, and most of whomwere illegal entrants. Campos speaks both English andSpanish. and there is no doubt but that he ran the pitabread line in nearly every sense of the word. It may well be.as contended by Respondent. that Campos' authority onthe pita bread line was limited and that he had no authori-v other than on that line. However, it is equally clear thatall the employees on the pita bread line respected Campos'position and considered him as their link to management.Campos was relatively highly paid. had free access toMani's office. frequently conversed with Mani, Safar.Kurkjian. and Khashou. frequently went up and down theline to inspect and make corrections transferred employeesamong work stations, and at least on one occasion. sus-pended employees by acting upon his own independentjudgment. It also may be true that, in some respects. Tole-do was in much the same position as Campos, but it isapparent that Campos, the most highly paid productionline employee, held and exercised more authority than To-ledo and was considered by management as its boss of thepita bread line. Finally, Respondent did not explain whyCampos was hired in 1975, at a wage approximately doublethat of line employees, when Campos knew nothing aboutthe business. Mani taught him to mix the dough. et Re-spondent contends that Campos was paid more than otheremployees because of his experience and skills. It is appar- 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDent that Campos, who is of Latin nationality, was hired byRespondent, at least partially, to supervise the pita breadline.It is found that Campos was a supervisor within themeaning of the Act, at all times relevant herein.B. Discharge of EmployeesThe complaint alleges that Respondent discharged J.Carrillo, S. Carrillo, Pedraza, and Palomares, because oftheir protected activity and in violation of Section 8(a)(3)and (I) of the Act.Respondent contends that it discharged J. Carrillo be-cause of his absenteeism, and that the other three employ-ees were discharged solely because they were illegal en-trants into the United States.C. Respondent's Knowledge of Union Activit')Respondent contends that it was not aware of any unionactivity at the plant when the four employees were dis-charged.Mani testified that he became aware of the Union's or-ganizational efforts "sometime toward the end of Septem-ber" 1977, when Campos told him that he had heard arumor about the Union calling the Immigration Service.Mani said Campos told him 3 or 4 weeks later that S. Car-rillo had been seeing some of the union people. Mani saidhe had no other knowledge of union activities within theplant.Campos testified that he first became aware of unionactivity "about the middle of September," when he heard arumor about it or overheard employees talking. Campossaid he talked with S. Carrillo, whom he considered his"right hand," and asked him "what is this they are saying,that the Union is sending the Immigration?" Campos saidhe understood that the Union had reported Respondent tothe Immigration Service because some of the employeesrefused to sign union authorization cards. S. Carrillo thentold Campos about the first contact with the Union. whenOchoa stopped S. Carrillo and other employees on the free-way and talked about the Union and about the later unionmeetings. Campos testified: "And so then I ask him, youknow, who sign the papers, you know. I was just curious,you know." ' S. Carrillo replied that he did not sign acard, because he did not care for the Union. Campos testi-fied that he told Mani about his conversation with S. Car-rillo, and thereafter the Union was a common topic of con-versation at the plant.S. Carrillo testified that Campos talked with him, alone,about the Union "Like, towards the beginning of Au-gust," 13 and that Campos said "Daniel Mani was going tofire us because of the Union," and "if I were to tell him thetruth about who were involved with the Union, I would beable to stay on working." S. Carrillo said Campos had thesame sort of conversation with him alone, 2 days later, andagain at approximately the end of that week. He said J.Carrillo and Pedraza were present during the third conver-'This 8aHl I violation is acknowledged by (Campos.S. Carrillo later testified that the date was August 10.sation, and that Campos said Mani was going to fire theemployees because of the Union, and that they should tellthe full truth. S. Carrillo said he never told Campos any-thing about the union activity, but he later changed thattestimony and said he told Campos in August about Ochoaand other union representatives stopping the car that S.Carrillo, Raul Carrillo,'4J. Carrillo, Pedraza, Clavio Ruedaand Jose Luis Reuda were riding in to talk about theUnion.J. Carrillo's testimony on this subject was quite differentfrom that of S. Carrillo. J. Carrillo testified that in August,Campos talked with four employees about the Union; Pe-draza, S. Carrillo, J. Carrillo, and one other employeewhose name he forgot. Campos said Mani was going to firethe employees "because we were going around with theUnion." "That he was very sorry that they were going tofire us, but that he knew that that is why it was; because ofthe Union." Two or three days later, Campos talked withPedraza, S. Carrillo, and J. Carrillo, and Campos stated"he knew that we were going to be fired, because Danielhad the cards that we had signed." The employees deniedthat they had signed cards, but Campos insisted that Manihad the cards.Pedraza gave a third version of the alleged incident. Hetestified that he and the two Carrillos talked with Camposapproximately July 19, and Campos stated that Mani"knew that there was a group wanting to make a union inthe factory," and "that he wanted us to tell him who thepersons were that were interested." Later, approximatelythe beginning of August, Campos talked with him, S. Car-rillo, and another employee whose name Pedraza did notknow, and Campos "wanted to know who the persons in-terested in this were. If we were to say who they were, then,perhaps we would not be fired."Ochoa testified that, at no time, did he talk with anyrepresentative of Respondent concerning the Union, andthat he has no reason to believe that any official of Re-spondent knew, from May through September, that aunion organizing campaign was being conducted. Ochoasaid he told employees that they did not have to tell theirsupervisors about the union activity, and he stated that, mployees told him they were trying to keep the activitysecret from Respondent. Pedraza testified that, at theunion meeting with employees in June, the employees dis-cussed the fact "That we should be careful that the ownersor the supervisors wouldn't find out." Pedraza said he toldno management representative, including Campos, aboutthe union activity. J. and S. Carnllo testified that Ochoatold them to keep the organizing effort secret from Respon-dent.DiscussionThe versions given by witnesses relating to conversationsamong Campos and employees concerning union activityvary considerably, but one fact is not in dispute, i.e., thatCampos talked with S. Carrillo about union activity priorto the time S. Carrillo was discharged. S. Carrillo's serviceswere terminated approximately September 17.'5'1 Also known as (idriano Hernandez, who s S. (arrillo's brother.I0 Resp. Exh 6 INTERNATIONAL BAKING COMPANY235S. Carrillo testified that he and Campos first talkedabout union activities on August 10 and on two other occa-sions the week of August 10. J. Carrillo testified that heand others, including S. Carrillo, talked with Camposabout union activities sometime in August. Pedraza placedthe talks between employees and Campos in July and thefirst of August. Campos did not den) talking with employ-ees other than S. Carrillo concerning the Union in July orAugust. Versions of the conversations among Campos andemployees vary considerably so far as their content is con-cerned,'6 but it is clear that Campos learned sometime inAugust or September about union activity, that he talkedabout that activity with S. and J. Carrillo and Pedraza andpossibly one or two other employees. and that he informedMani about that activity.A question is presented as to whether Respondentlearned about the union activity prior to or after Tellez'visit to the bakery. It is found, supra, that Tellez' visit wasbetween August 20 and August 31. Mani and Campos tes-tified that Tellez' visit preceded their knowledge of unionactivity. The testimony of S. and J. Carrillo and Pedraza onthis subject is so conflicting, and the demeanor of thosewitnesses so unconvincing, that the dates they gave fortheir alleged first conversation with Campos are given nocredit. S. Carrillo placed the date of the first conversationat August 10; J. Carrillo said it was in August; Pedrazafixed the date as approximately July 19. However, Maniand Campos were equally unconvincing, since they placedthe date in late or mid-September, after S. Carrillo wasfired; Campos acknowledged talking with S. Carrillo be-fore the latter was discharged. Campos denied telling anyemployee that he would be fired because of being involvedin union activity. That issue is a secondary one, since thekey issue is the reason for the discharges of the four em-ployees. If they would have been discharged when theywere, in any event, regardless of their union activity, thefact that Respondent knew of that activity and disap-proved of it is immaterial. In view of all the circumstances,it is apparent that Campos and Mani learned of union ac-tivity in the plant at about the time of Tellez' visit. How-ever, that fact is not controlling of any issue, since Camposacknowledged talking with S. Carrillo about the Unionprior to S. Carrillo's discharge. Thus. Respondent knew ofthe union activity at least prior to the discharge of most ofthe 22 employees, including Palomares.D. Discharges as They Related to ImmigrationRequirementsSeveral matters of importance are not in dispute, or areabundantly clear in the record. (a) Most of Respondent'sapproximately 32 production employees at times relevantherein were illegal entrants.l7(b) Tellez, an ImmigrationService official, approached Mani and advised him of adesire to go into the bakery and apprehend any illegal en-trants. (c) Soon after Tellez' visit, Respondent institutedsystematic discharge of all its 22 employees who were ille-, This matter is discussed nfra(ampeos was nolt an illegal entrantgal entrants. Discharges were staggered, generally upon thebasis of experience and skills, in order to keep the businessin operation. (d) Tapia, an experienced leadman, was dis-charged along with the other illegal entrants. All illegalentrants were discharged by Respondent over a period ofapproximately I month. (e) All of Respondent's employeeswho were legal entrants were retained. (g) All dischargeeswere replaced by legal entrants. (h) The four employeesinvolved herein were not the first to be discharged, yettheir union activity had been known by Respondent sincethe discharges were commenced. (i) S. Carrillo testifiedthat there was union activity throughout the plant, on bothshifts, and that all employees were equally involved. Thereis no evidence that the four employees involved hereinwere leaders of the organization movement, nor is thereany apparent reason for the other 18 dischargees not beingincluded within the charges. If, as contended by GeneralCounsel, the discharges of the employees involved hereinwere motivated by a desire to stamp out union activity. itseems that other would be included within the complaint.(j) Prior to Tellez' visit, Respondent had never been in-volved with immigration problems.The fact that Mani was troubled by Tellez' visit andattempted to do something about it other than to dischargeall illegal entrants is shown by the record:1. Pedraza testified that Mani spoke with all the employ-ecs "continuously" about the immigration matter, startingin August, and that Mani told Pedraza personally. approxi-mately I week before Pedraza was discharged:...That we were all going to be laid off because wewere illegals. That the factory was reported to Immi-gration and that he was afraid that Immigration wouldarrive at almost any moment and would leave the fac-tory without people.And I said that he shouldn't be interested in that,because we could return or he could take us back.Pedraza stated that, after Mani talked with all the employ-ees concerning the problem, the subject was one of fre-quent conversation among the employees. Pedraza also tes-tified that Mani offered to speak with his attorney aboutassisting Pedraza to obtain immigration papers, providedPedraza had the money to pay the attorney; that Pedrazasaid he had the money and would like the assistance; butthat Pedraza thereafter made no attempt to obtain papers.2. S. Carrillo testified that Mani talked with him on ap-proximately August 15 and stated:He said that he was going to be laying off all thosethat didn't have papers, and he was going to get legalpeople in case the Immigration were to come and takeus; so that his work-his job would not become para-lyzed, but he could continue on working: but that laterhe would give us jobs.'8S. Carrillo also testified that Mani told him that he wouldnot be fired: "that I should tell him where I was going tohide; and I told him where." S. Carrillo gave Campos hisIS ('arrill, said this cnversation oinAugust I , was.S Solme flse or ixda!s" ifter he talked tith (ampos about the nion Iellez .sit us. he-Aeen August 20 and 31 This Inconsistienc. amnon other imilar inconsls-tenlcs. i resl,,' ed s lrryi 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaycheck to hold in the event Carrillo was picked up by theImmigration Service. Carrillo stated that, if he had moneywhen he was picked up, he would be sent far away in Mexi-co, but that, if he had no money, he would be sent only toTijuana; he intended to return to the United States if hewas sent back to Mexico.3. J. Carrillo testified that Mani told him in August thatMani's attorney could assist in obtaining an immigrationpermit if J. Carrillo had money to pay the attorney andwanted assistance. J. Carrillo said he had the money andwould give it to Mani, but thereafter nothing further wassaid by Mani.4. Lara testified that she quit her job and told Campos,"I'm not going to stay here, because I don't have any pa-pers to work."5. Tapia testified that Mani told him that any employeewho did not have a permit to work "was out," and Tapiasaid he wanted to continue working. Mani suggested thatTapia obtain an attorney or marry an American womanand thereafter obtain a permit. Mani and his uncle foundsomeone for Tapia to marry and loaned him $200. Theywere married, but Tapia and Mani never discussed thematter thereafter.6. Palomares testified that Mani talked with nearly allthe employees on the night shift about the immigrationproblem and told them he would help them get workingpermits if he could. Mani said he would talk with his attor-ney, and the same day or the following day, Mani said hisattorney would come to the plant to talk with employeesabout obtaining permits, which would cost $250 each: an-other fee would be necessary if permits were obtained. Theattorney did not come to the plant as scheduled, and a fewdays later Palomares went to see Mani about the immigra-tion matter. After discussing the fact that Palomares hadbeen in the United States 7 or 8 years, Mani called a Span-ish-speaking woman on the telephone and gave Palomaresher telephone number. Palomares later called the womanon the telephone, and they arranged for her assistance inobtaining a permit for Palomares. No further action wastaken.7. Mani testified that after talking first with Tellez andthereafter with his attorney, Mani talked with all employ-ees in the bakery and explained the problem. They askedwhat they should do, and Mani said he would have to letthem go if they did not have proper documentation. Hetalked with his attorney, who said he could help. Mani toldthe employees the results of his talk with the attorney, butthe attorney called back and said he could not assist theemployees.8. Campos corroborated Mani on this point, to the ex-tent of his personal knowledge.DiscussionIt is quite clear from the testimony of all witnesses thatRespondent was concerned about the possibility of an Im-migration Service raid on the bakery, which would haveresulted in at least a temporary cessation of business, since22 of the 32 bakery employees were illegal entrants.It is equally clear that Respondent's concern was com-municated to the employees, and that they were advisedthat all employees without proper documentation would beterminated.Finally, there is no indication, however, slight, that theimmigration problem was related in any manner to unionactivity at the plant.E. The Discharges of Pedraza, S. Carrillo, and PalomaresPedraza testified that, when he was laid off, Mani toldhim it was because Mani "was afraid the Immigrationwould come to the bakery." Tapia testified that he was nottold when he was laid off that there was any reason otherthan the immigration problem. S. Carrillo testified that hewas not told why he was terminated. Palomares testifiedthat he was told when he was laid off the reason was theimmigration problem, and that he could return if he ob-tained a work permit: that he returned to the plant in No-vember and presented to Mani a letter from an attorney,19but Mani would not accept the letter as a work permit; thathe later gave Mani a paper which he claimed was a workpermit,20but Mani said there was no work and asked himto call back in a few days. Mani testified that the threeemployees were laid off solely because of his fear of anImmigration Service raid, and that when the employeeswere terminated he did not know of any union activity atthe plant.All witnesses who testified on the point agreed that,when the employees returned after layoff to pick up theirchecks, they were told their layoff was because of the im-migration problem.DiscussionThere is no indication or testimony that Mani ever dis-cussed union matters or union activity with any employee.The uncontradicted, and credited, testimony of Maniand employee witnesses shows that Mani laid off employ-ees on a staggered basis, in order to train new employeesand to keep the bakery in operation.General Counsel's Exhibit 7, a copy of which Palomaressaid he gave to Mani in November, relates solely to Palo-,iares' wife. General Counsel's Exhibit 8, a copy of whichPalomares said he gave to Mani in November, is not awork permit; it is a notice of permission to remain in theUnited States until further notice, issued by the Immigra-tion Service. Mani said he had never seen General Coun-sel's Exhibit 8. This conflict need not be resolved, since theexhibit is dated November 17, more than 2 months afterPalomares was terminated, and there is no allegation ofrefusal to rehire. The document is of no weight so far asmotive is concerned, since Mani's credited testimonyshows that the production crew was fully manned by No-vember 17.There is no reasonable question but that Pedraza, S. Car-rillo, and Palomares were laid off, along with 18 other em-ployees, because they were illegal entrants and Mani feareda raid by the Immigration Service.General Counsel argues that at least part of the reason',(;.(. xh T(.( :xh 8 INTERNATIONAL BAKING COMPANY237for the terminations was the union activity of the threeemployees here involved, but that argument misses thepoint. The only question is whether or not the employeeswould have been terminated in any event, regardless oftheir union activity. It is apparent that they would havebeen. Mani discharged all employees who did not haveproper documentation. It is unreasonable and unrealisticto argue that Mani should have retained these three em-ployees and fire all the others only because he knew ofunion activity on the part of the three. This is particularlyso in view of the fact, confirmed by Ochoa, that 10 employ-ees signed union authorization cards, and in view of thetestimony of S. Carrillo that nearly all employees in theplant were equally supportive of the Union; no other em-ployees are even alleged to have been fired because of theirunion activity.The question posed by this case was answered when itwas presented in Norge Division, Borg-Warner Corpora-tion,2'in the following language:Were the employees terminated because they engagedin concerted activity? Or were they terminated forsome other and legitimate reason that would have im-pelled the Respondent to take such action even inde-pendently of their concerted activity?In adopting the reasoning of Norge Division, the Boardstated in Erie Strayer. 22We have long held that even where an employer maywant to rid himself of an employee whose union activ-ities have made him persona non grata, "if the employ-ee himself obliges his employer by providing a validindependent reason for discharge-i.e., by engaging inconduct for which he would have been dischargedanyway-his discharge cannot properly be labeled apretext and ruled unlawful." See P. G. Berland PaintCity, Inc., at next to last paragraph of the text. See alsoMcDonnell Douglas Corporation, 189 NLRB 87, 91(1971), in which Member Jenkins participated.The General Counsel relies upon testimony relative toCampos to support the allegation of illegal discharges. J.Carrillo testified:Q. (By Mr. Martinez) How were you told youwould no longer be working?A. Jose Campos told me that Daniel was saying,"He doesn't need you right now, because he has lots ofpeople." (sic) That when he would need me, he wouldcall.Q. When who would need you?A. When Daniel would need me, he would call meagain.Q. Was anything else said at that time?A. Then I said, "Why?"And he said, "It's caused by the fact that you signedthe card."1 5 Nl RB 1087, 1089 (1965)2 Erie Strayer Cmpamn. 213 NL.RB 344. 346 at fn. 9 11974). See al., 1Restaurant, Incorporated 223 NL.RB 725 19761: Kari Filrlrm r .In223 NLRB 211 (1976): On glia and (rvainm ( ontrutriltll ( .222 N I RB579 1976).And then there wasn't any more, because I wenthome.J. Carrillo further testified that he later went with S. Carril-lo and Pedraza to pick up his final paycheck and talkedwith Mani while Simon Mani and Khashou were present.J. Carrillo said "at that time we asked Daniel why he hadfired us. And he said that we knew why." S. Carrillo wasexamined at length. but did not corroborate J. Carrillo onthis point. Pedraza testified that Mani said "he was firingus and that we knew why: that we shouldn't play stupid."However, Pedraza placed the conversation at a differenttime, prior to the employees' returning to get their pay-checks, and he said Jose Orteaga also was present. S. Car-rillo did not mention Orteaga. As in the matter of Respon-dent's knowledge of union activity, discussed supra, thetestimony of the witnesses substantially varies. Based uponthat variance and upon observation of the witnesses, therecitations in this instance are given no credence. In anyevent, the alleged statement is ambiguous and could refereither to union activity or to the immigration problem ascause for discharge.As discussed supra, Campos interrogated employeesabout their union activity, probably in late August, in vio-lation of Section 8(a)( I ) of the Act. The General Counselalleged that Campos also threatened to fire employees be-cause of their union activity. and that allegation is foundproved, infra. However, neither that sort of threat nor anyother 8(a)(1) statement is alleged or shown, so far as Maniis concerned. Even though Campos made the threats at-tributed to him, that does not alter the conclusion com-pelled by the facts, i.e., that Mani terminated the threeemployees solely because of his fear of the ImmigrationService and the fact that most of his production employeeswere illegal entrants. Mani's actions were not in violationof the Act.The General Counsel argues in his brief 23 that Manitestified that he fired the employees because "his concernwas that the employees would go to work for his competi-tors and Respondent would have been out of business."That is not what Mani testified: he said an ImmigrationService raid would put him out of business because hewould have no employees to make bread, and his restau-rant customers would go to his competitors.F. The Discharge of J. CarrilloRespondent contends that J. Carrillo was dischargedsolely because of his poor work attendance record, unrelat-ed to union activities.Respondent's Exhibit 3 is J. Carrillo's timecard for theweek ending September 3, showing work on 2 days, for 27-1/2 hours: Exhibit 4 shows work for the week ending Sep-tember 10 of only I day, Monday.Mani testified that he asked J. Carrillo. when the lattercame to pick up his check on Friday, September 10. why hedid not come to work during the days he was absent thepreceding 2 weeks, and S. Carrillo did not reply. Mani saidhe than stated, "Okay. Thank you very much. I don't needyou.' 1' I I 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. Carrillo testified that he was fired by Campos duringthe last days of August allegedly because he was not need-ed, but when J. Carrillo asked why he was not needed,Campos replied "Ilt's caused by the fact that you signed thecard." J. Carrillo stated that, when he returned to the plantwith S. Carrillo and Pedraza to pick up his check, he wastold by Mani that he knew why he was fired, as discussedsupra.Campos testified that J. Carrillo was fired "even beforeimmigration was problem."DiscussionThe fact that J. Carrillo was absent from work 7 out of10 working days immediately prior to his discharge isshown by his timecards.J. Carrillo did not deny his absences, nor did he denyMani's testimony that no reason was given for the absenc-es. J. Carrillo did not testify on rebuttal. There is nothingin the record to show that J. Carrillo called in to report hisintention to remain away from work.In view of the foregoing, it is quite clear that Respondenthad ample cause to fire J. Carrillo. The fact that no priorwarning was given is of no weight, since (a) there is nostatutory requirement that warnings be given; 24 (b) Manicredibly testified that Respondent has no disciplinarywarning system; (c) this is not a case involving one or twooccasions of absence; J. Carrillo was not at work on 3 daysof one week, and 4 days of the following week. Mani hadgood cause to believe J. Carrillo no longer was interested inhis job, particularly in view of his failure to explain why hewas absent.The only two questions are the conflict in testimony be-tween Mani and J. Carrillo as to who did the firing, and J.Carrillo's testimony concerning Campos' alleged statementat the time J. Carrillo was fired.So far as the conflict in testimony is concerned, Mani iscredited. So far as Campos' alleged statements are con-cerned, they are given no credence, since it is clear thatCampos did not do the firing. If Campos had made such aremark, there would have been no necessity for the em-ployees to ask, when they picked up their checks, why theywere fired-they already would have known that, since allthe employees had signed cards.This allegation of the complaint is not supported by therecord .2F. Alleged 8(a)(1) ViolalionsParagraph 10 of the complaint alleges that, in or aboutAugust, Campos interrogated employees, offered employ-ees economic benefits in order to induce employees to in-form on their fellow workers, threatened employees withdischarge, and created the impression of surveillance ofunion activities.1. Campos' 8(a)( ) interrogation is found supra.Alper.s' Jobbing (rn pamn. In(. 231 NL.RB 449 (1977)2 41p.rs' Jobhing ( ompan. upra. Itcrstoics h ngine'rtl,.a ),t". , IA JT .Inc. 230 NI.RB 1 (1977): Prolrcr Ris iSill. I. 222 N RBH 875(1976).2. Although the various versions of Campos' conversa-tion with employees described supra create some difficulty,a single thread runs through them: Campos wanted toknow what the union activity was about, and he questionedemployees to find out. The employees who testified gener-ally were not convincing, as previously noted, but in viewof the circumstances surrounding Campos' acknowledgedinterrogation, their testimony that Campos threatenedthem with discharge; attempted to get them to inform onfellow workers by promising not to discharge them if theywere informers; and created the impression that theirunion activities were being watched, is credited.3. Lara was a convincing witness, and her testimonythat Campos interrogated her about union activities iscredited.The above 8(a)(1) allegations are supported by the rec-ord.IV 1H tL FFE( r OF 1ltl UNFAIR l.ABOR PRACTICES PON(OMMIRC tThe activities of Respondent set forth in section IV,above, occurring in connection with the operations of Re-spondent as described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(l) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.It is recommended that all allegations of the complaintnot found proved be dismissed in their entirety.Upon the basis of the foregoing findings of fact andupon the entire record, I hereby make the following:CONI SIONS OF LAW1. International Baking Company, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Bakers Union, Local 37, is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)( 1) of the Act by in-terrogating its employees. offering its employees economicand other benefits in order to induce the employees to in-form on their fellow workers concerning union activity,threatening employees with discharge in order to discour-age their union activity, and creating the impression that itwas engaging in surveillance of their union activity.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended: INTERNATIONAL. BAKING COMPANY239ORDER -T'he Respondent. International Baking Company. Inc..its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Bakers Union. Local37. or in an' other labor organization, by interrogating itsemployees concerning their union activities, offering itsemployees economic and other benefits in order to inducethe employees to inform on their fellow workers concern-ing union activity, threatening employees with discharge inorder to discourage their union activity, and creating theimpression that it is engaging in surveillance of their unionactivity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form. join, or assist labor or-: In the ecen n excepilr , aire filed as pro.slde h 5 ct 102 4 iof lhcRules and Reguldtion, of the %,iion., I iabohr Rela.ions B.oard. the [Ldrtiri,.contluMiln,, and rrmnmrllded Order herein hall. ias prmided in Sec102 48 i the Rules and Regiulatlrn,, he adopted h Ihe Boa.rd anId hnmlcIts findings. conclusimns. anrd Order. and all ohbjeciton hereto h.ali hedeemed Asaiked for ll purp.seganizations, including the above-named organization, tobargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action, which I findwill effectuate the policies of the Act.(a) Post at its Vernon, California. operation copies ofthe attached notice marked "Appendix.' 27 Copies of thenotice on forms provided by the Regional Director for Re-gion 21, after being duly signed b5an authorized represen-tative of Respondent. shall be posted by Respondent im-mediatel? upon receipt thereof, and be maintained for 60consecutive days thereafter. in conspicuous places. includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 21. in writ-ing, within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.I Il the ic l htll thi ()rder it cnfoiced h; .i udLicnit of .i t ltedStilcs (iiourt f \ppeal, tilhe orl, in the ntice reading "Posted h (O)deroi tlC Nlllritl I lhabor Rclllll, Bo.rd" hall read '"TPo ted l'urualllt to .1JiLditLlt ol et o tnced stlate, ( ourl of \ppe iai nfrctlng , OrdeTr f thi~ll1 [.hor Relatltns Biard"